     Case 1:19-cv-04548-MKV-OTW Document 25 Filed 11/10/20 Page 1 --of 1                    ···-~·-·   -----



                                                                         us uc ~dYr!
                                                                     i   F T r:1··1·1,r-i·\!!I'
                                                                          ,I_,.~•      •I ~i\ /·
                                                                                     .,,
                                                                                                ·\!            rV
                                                                                                               ., ,
                                                                                                                      l'I<
                                                                                                                      _r---~;   '•·.!~/


UNITED ST ATES DISTRICT COURT                                        I DOC;;: --· ·----·-·-···,·7-·
SOUTHERN DISTRICT OF NEW YORK                                        ~~~J~ !~1 LED:_ JJJlQ{~~-_
------------------------------------------------------------X
EDWIN GALINDEZ,
                                   Plaintiff,                              19   CIVIL 4548 (MKV)

                 -against-                                                      JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X



         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated November 9, 2020, Magistrate Judge Wang's

Report and Recommendation is ADOPTED in its entirety. Plaintiff's Motion for Judgment on the

Pleadings is GRANTED insofar as this case is REMANDED for further proceedings. The

Commissioner's Motion for Judgment on the Pleadings is DENIED. The decision of the

Commissioner denying Plaintiff's application for supplemental security income benefits is

VACATED and the case is REMANDED to the Social Security Administration for further

proceedings consistent with Magistrate Judge Wang's Report and Recommendation; accordingly,

the case is closed.

Dated: New York, New York
          November I 0, 2020


                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court
                                                               BY:
